DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed October 21, 2021, has been entered.  Prior to the amendment, claims 1-15 were pending in the application.  After entry of the amendment, claims 1-15 remain pending; of these, claims 1 and 3 are independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device incorporating both a digging oil cylinder and a rocker arm oil cylinder (as recited, for example, in claim 1), the valve rod (as recited, for example, in claim 1), and the gear locker, pin locker, tooth row locker, chain wheel locker, pressure maintaining locker, bolt locker, clamp spring locker, adjusting fixed cushion locker, T-type inserting column locker, tension fixed sleeve locker, pin rod sleeve locker, and hydraulic pressure balance valve locker (as recited in claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
5.	Claims 2-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites a “digging generator” having a “digging current value”.  Although briefly mentioned in applicant’s written specification (the “digging generator” is also denoted by reference numeral 53 in Fig. 20), no explanation or description is provided as to what is meant by the terms “digging generator” and “digging current value”, how such a “digging generator” functions or is constructed, or how the advance and retreat automatic control system based on the hydraulic sensing conversion may also be a generator (see paragraph [0099] in applicant’s published application).  
Claims 4 and 5 also recite a “digging generator” and, thus, lack enablement for at least the reasons discussed above with respect the “digging generator” of claim 2.

Claim 5 recites a “walking generator”.  No explanation or description is provided in applicant’s written specification as to what is meant by the term “walking generator” or how such a “walking generator” is constructed or functions as a part of the recited control system.

6.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “precision of retreat and advance restoration” (e.g., at the end of the fourth alternative; see page 4, line 5) is indefinite because the intended meaning of “precision”, in this context, is not clear.  Although this term is used in applicant’s written specification, there is no explanation as to what the term means or how such “precision” is achieved.
Claim 1 has been amended to recite a control method comprising one of fifteen alternative methodologies (each methodology specifying steps “one”, “two” and “three”).  Independent claim 3 is directed to a control system “for implementing the ... control method ... of claim 1” and lists several alternative arrangements.  It is not clear, however, to which of the fifteen claim 1 alternative methodologies each of the alternatives in claim 3 applies.  Several of the claims that are dependent on claim 3 also add further alternatives to those recited in claims 1 and 3, thereby exacerbating the problem.


Claim Rejections - 35 USC § 102
7.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peltonen, U.S. Patent Application Publication No. 2009/0025947.
Peltonen discloses an advance and retreat automatic control method and system that includes a hydraulic operated directional valve (e.g., feed control valve 7; Fig. 1) and is cooperated with a digging motor (e.g., rotation motor 20, which rotates a drill rod and drill bit; see paragraphs [0001] - [0002] and [0010]) and a walking motor (e.g., feed motor 9, which advances, or pushes, the drill rod and attached bit toward and into the material to be drilled; see paragraphs [0001] and [0008]).  When the digging motor 20 encounters an overlarge resistance, a hydraulic pressure of the digging motor (i.e., a pressure difference across the digging motor) is increased (see paragraph [0016]); when this increased hydraulic pressure exceeds a setting pressure value (i.e., a “predetermined threshold value”) a valve rod (e.g., spool 7a) is pushed so that the walking motor 9 is reversely operated (i.e., the feed motor 9 is switched to a return motion; see paragraph [0017]).  After the increased hydraulic pressure decreases sufficiently, the valve rod 7a is reset, causing the walking motor to resume normal feed motion (see paragraph [0018]).  
With respect to claims 2 and 4, Peltonen discloses setting a desired threshold value by adjusting a spring 30b (see paragraph [0016]).

Response to Arguments
8.	Applicant's arguments submitted in the response filed October 21, 2021, have been fully considered, as addressed below.
With respect to the drawing objection under 37 CFR 1.83(a), applicant argues (on page 32 of the response) that drawings are not required for the noted features because these features were well known to those skilled in the art.  In response, it is pointed out that 37 CFR 

With respect to the rejection under 35 U.S.C. 112(a), applicant presents the following argument, on page 32 of the response:

Applicants state that the features “digging oil cylinder and a rocker arm oil cylinder, the valve red, gear locker, pin locker, tooth row locker, chain wheel locker, pressure maintaining locker, bolt locker, clamp spring locker, adjusting fixed cushion locker, T- type inserting column locker, tension fixed sleeve locker, pin rod sleeve locker, and hydraulic pressure balance valve locker” were well known to those skilled in the art, so that those skilled in the art have known the composition of these structures, and these structures do not need to be shown in the drawings.

Applicant fails to present any evidence in support of the assertion that the features in question are well-known to those skilled in the art (evidence, for example, in the form of publications demonstrating the knowledge possessed by those skilled in the art).  Arguments of counsel cannot take the place of factually supported objective evidence. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964).  Also, see MPEP §§ 2164.06(a) and 2164.06(c)V.

With respect to the 35 U.S.C. 112(b) rejection concerning the claim 1 recitation “precision of retreat and advance restoration”, applicant presents the following argument on page 32 of the response:

In claim 1, the features “the sequence valve is cooperated with the hydraulic operated directional valve to ensure precision of retreat and advance restoration of the walking motor” make us know the feature “precision of retreat and advance restoration” was the technical effect for those skilled in the art have known, so that the feature “precision of retreat and advance restoration” was definite.

Applicant, thus, points to the claim 1 recitation “the sequence valve is cooperated with the hydraulic operated directional valve to ensure precision of retreat and advance restoration of the walking motor” as defining the meaning of the term “precision”, as used in claim 1.  This recitation, however, at best indicates how the “precision” in question is achieved - i.e., through cooperation between the sequence valve and the directional valve.  It provides no definition or standard for ascertaining the requisite degree for the relative term “precision”, such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, when this term is recited.

Applicant advances the following argument (on pages 33-34 of the response) concerning the anticipation rejection of claim 1:

According to the detailed description of the document D1, Peltonen discloses the rotation motor which rotates a drill rod and drill bit. But in our application, the digging motor was used to form a motor advance and retreat automatic mechanism based on hydraulic sensing conversion, therefore the digging motor is used for telescopic movement to impact objects.
Therefore, the function of the digging motor in the present application is different from the function of the rotation motor in the document D1.

Applicant, thus, argues that the “digging motor”, as recited in claim 1 is a telescopic movement device (e.g., an extensible and retractable hydraulic cylinder).  In response, it is contended that the language of claim 1, afforded its broadest reasonable interpretation, does not require such a telescopic movement device.  Specifically, claim 1 recites (at least in the first 
It is noted that Peltonen further discloses a percussion apparatus 6 that operates simultaneously with rotation of the drill bit by the rotation motor 20 (see, e.g., paragraphs [0012] and [0015]); accordingly, the Peltonen system induces reciprocating motion in addition to rotary motion (caused by the rotation motor 20) and advance/retreat feeding motion (caused by the feed motor 9).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
29 December 2021